Citation Nr: 1800123	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-41 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The appellant served in the United States Army Reserve, with a period of Active Duty for Training (ACDUTRA) from May 1959 to November 1959.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appellant testified before a Decision Review Officer (DRO) at an RO hearing in October 2014.  In November 2017, the appellant testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of these proceedings are of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence of record is against a finding that the appellant's right leg disorder, including right knee degenerative joint disease, was incurred or aggravated during his ACDUTRA service.  


CONCLUSION OF LAW

The criteria for service connection for a right leg injury have not been met.  38 U.S.C. §§ 1101, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for residuals of a right leg injury.  

At the outset, the Board notes that in this case, the appellant has not achieved "veteran status" for his period of ACDUTRA service.

Special rules apply to National Guard and Reserve service.  The initial determination in any claim for veterans' benefits is whether the claimant is considered a "veteran" as defined under VA law.  See Dingess v. Nicholson, 19 Vet. App. 473, 484(2006).  Service in the National Guard, even during period of ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). 

A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable."  38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d).  Active Duty for Training (ACDUTRA) is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  Thus, in order to establish "veteran status" with respect to service in the Reserves or National Guard, and therefore eligibility for service connection, the record must establish that a claimant was disabled due to a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in the line of duty during a period of INACDUTRA.  See Mercado-Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478(1991); see also 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  Currently, service connection is not in effect for any disabilities.  Thus, he has not achieved "veteran" status.

Finally, regarding ACDUTRA, the presumptions available to a claimant are limited.  A claimant whose claim is based on a period of ACDUTRA can never be entitled to the presumptions of service connection for chronic diseases.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  

The appellant seeks service connection for a right leg disability.  He reports that he injured his right leg in service.  Specifically, the appellant asserts that he was operating a bulldozer, and had to jump off because it turned over.  He testified that he landed on his right leg and injured himself.  The appellant further testified that he went to the infirmary afterwards and was only noted to have bruises.  He stated that he was not given a limited profile and returned to duty the next day.  

The Board notes that some of the appellant's service records are unavailable as they are fire-related (i.e., destroyed in a fire at the National Personnel Records Center (CPRC) in St. Louis, Missouri, in 1973).  See June 2013 VA 21-3101.  Where service records have been lost or destroyed through no fault of the claimant, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Contrary to the assertion made by the appellant in his November 2014 substantive appeal, the legal standard for proving the claim is not lowered by the lack of service records.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Despite the missing service treatment records, the appellant is considered competent to report a right leg injury in service and there is nothing in the record that directly contradicts his assertion.  

The evidence shows a current diagnosis of degenerative joint disease of the right knee.  Service connection for a right ankle and right hip disability were denied in an unappealed July 2015 rating decision.  
 
As to the substance of the claim, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Although the Board acknowledges that certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service, the presumption of service does not apply to the present case where the appellant served only an ACDUTRA service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity (i.e., permanency) of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303 (b) (2017).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309 (a) as chronic, per se, such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As there is credible evidence of an in-service event and a current disability has been established, the remaining issue is whether the appellant's current right leg disability (right knee degenerative joint disease), is related to service.  

The claims file does not contain a competent medical opinion linking a current right leg disability to service.  The appellant submitted a disability benefits questionnaire (DBQ) that was completed by Dr. P., a private physician.  In the DBQ, Dr. P. provides a diagnosis of right knee degenerative joint disease, but he did not offer an opinion regarding causal nexus.  

The appellant asserts that his right leg disability is related to his bulldozer accident in service.  This is favorable lay evidence that the Board has considered.  However, as a lay person, the appellant is not competent to opine on the etiology of his degenerative joint disease.  As there was no diagnosis and recurrent treatment or complaints in service, or for years thereafter; and as degenerative joint disease involves an internal physiological process - determining etiology in this case is a complex medical question that requires medical training and expertise, which he is not shown to possess.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The appellant's lay opinion regarding causal nexus is not probative.

Finlly, to the extent that continuity of symptomatology has been asserted, it is not supported by the competent and credible evidence.  At the 2014 DRO hearing, the appellant reported that his leg was bruised and he had pain at the time of the injury in service.  He stated that he could not clearly recall the details of any treatment for his injury, but noted that he only had one sick call visit.  He testified that his right leg did not bother him at discharge.  He did recall that after service, his first treatment was in 1978 or 1979.  The October 2015 DBQ report reflects a notation of only a 10-year history of right knee pain.  In a lay statement received in February 2016, J.F. indicated that he had known the appellant for over 35 years and he had always known him to have a right leg problem.  He stated that the appellant told him a tractor had fallen on him during service.  At the November 2017 hearing, the appellant testified that his leg began to bother him later in life, after service.  He also testified that he initially sought treatment for his discomfort in the 1980's.  

Based on the appellant's testimony and the record, arthritis was not noted in service and there was not continuity thereafter.  J.F.'s statement does not establish continuity of symptoms since service.  Accordingly, 38 C.F.R. § 3.303 (b) does not provide an avenue of service connection based on continuity of symptomatology.

In summary, the evidence fails shows that a right leg disability is related to ACDUTRA service.  As the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection is not warranted.


ORDER

Service connection for a right leg injury is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


